United States Court of Appeals
                     For the First Circuit


No. 15-1293

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   TOMÁS SEPÚLVEDA-HERNÁNDEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Michael C. Bourbeau and Bourbeau & Bonilla, LLP on brief for
appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
Senior Appellate Counsel, on brief for appellee.


                         March 16, 2016
            SELYA,      Circuit   Judge.      In   this   appeal,     defendant-

appellant Tomás Sepúlveda-Hernández attempts to raise multiple

claims of sentencing error.        Concluding, as we do, that his claims

are both unpreserved and unpersuasive, we affirm.

I.   BACKGROUND

            The    facts    and   proceedings      that   culminated    in    the

challenged sentence are chronicled in our previous opinion, see

United States v. Sepúlveda-Hernández, 752 F.3d 22, 25-27 (1st Cir.

2014), and we assume the reader's familiarity with that account.

We offer only a synopsis here.

            A jury convicted the appellant of a medley of crimes

stemming from his serial roles as the supplier to, part-owner of,

and eventual lessor of a drug-distribution network based in La

Trocha Ward, Vega Baja, Puerto Rico.          See id. at 25-26.       On appeal,

we   trimmed      the   appellant's     convictions       (reducing    them    to

convictions       for    conspiracy    and    aiding      and   abetting      the

distribution of drugs, simpliciter), vacated his sentence, and

remanded for resentencing.        See id. at 31, 38.       In the process, we

upheld the district court's drug-quantity determination, holding

the appellant accountable for 977 kilograms of marijuana.                See id.

at 35-36.




                                      - 2 -
                At resentencing, the district court, without objection,

recalibrated the guideline sentencing range (GSR)1: the appellant's

base        offense   level   was   28,    see    USSG   §2D1.1;   a   four-level

enhancement for a leadership role was added, see id. §3B1.1(a); a

designation of Criminal History Category I was made; and these

subsidiary findings cumulatively yielded a GSR of 121 to 151

months.        The government argued for a top-of-the-range sentence.

The appellant sought a below-the-range sentence.                   The district

court proceeded to sentence the appellant at the apogee of, but

within, the GSR, imposing a 151-month term of immurement on each

count of conviction, to run concurrently.                The court explained: "I

think the offense that you engaged in, the actions that you engaged

in, the amount of drugs, the persons that you harmed, seriously

creates a very serious and complex situation. . . .                You were not

just a participant, a simple seller." This timely appeal followed.

II.        ANALYSIS

                In this venue, the appellant first asseverates that the

court below failed adequately to explain its reasons for the


       1
      In the interim between remand and resentencing, the United
States Sentencing Commission amended the sentencing guidelines in
a way that benefited the appellant. See USSG §2D1.1 (Nov. 2014);
USSG Supp. App. C., amend. 782 (effective Nov. 1, 2014).       The
district court properly applied the revised guidelines at
resentencing (which took place on February 5, 2015). See United
States v. Harotunian, 920 F.2d 1040, 1041-42 (1st Cir. 1990)
(explaining that unless some ex post facto problem interferes, the
sentencing court should employ the guidelines in effect at the
time of sentencing).


                                          - 3 -
sentence.     Normally, claims of sentencing error are reviewed for

abuse of discretion.         See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008).

But   this   standard   of    review    is     altered   where,   as   here,    the

appellant has failed to preserve a claim below.              See United States

v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).              In that event, review

is for plain error.     See id.    To prevail under plain error review,

an appellant must show "(1) that an error occurred (2) which was

clear or obvious and which not only (3) affected the [appellant's]

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."                 Id.

             The claim of error sub judice boils down to an assertion

that the district court did not adequately state its reasons for

imposing a sentence at the peak of the applicable GSR.                   Because

the appellant did not raise this claim below, our review is for

plain error.2




      2
      The government contends that the appellant has waived the
"failure to explain" issue by not raising it below. In support,
the government cites the decisions in United States v. McCabe, 270
F.3d 588, 590 (8th Cir. 2001), and United States v. Caicedo, 937
F.2d 1227, 1236 (7th Cir. 1991). But we have declined to follow
the approach taken in those cases. See United States v. Vazquez-
Molina, 389 F.3d 54, 57 (1st Cir. 2004) (holding that appellant
forfeited a similar challenge when he let the opportunity to raise
the challenge "slip" at sentencing); see also United States v.
Eisom, 585 F.3d 552, 556 (1st Cir. 2009). Thus, we reject the
government's waiver contention and, instead, treat the appellant's
claim of error as forfeited.


                                       - 4 -
            Congress has made it abundantly clear that a sentencing

court is required to "state in open court the reasons for its

imposition of the particular sentence." 18 U.S.C. § 3553(c). This

statutory directive must be read "in a practical, common-sense

way."    United States v. Dávila-González, 595 F.3d 42, 48 (1st Cir.

2010).    Thus, it is sufficient for the sentencing court simply to

identify the main factors driving its determination.     See United

States v. Vargas-García, 794 F.3d 162, 166 (1st Cir. 2015).     Put

another way, the sentencing court's explanation need not "be

precise to the point of pedantry."      United States v. Turbides-

Leonardo, 468 F.3d 34, 40 (1st Cir. 2006).

            When a sentence is imposed within the GSR, the "adequate

explanation" requirement is less stringent than if the sentencing

court had imposed a variant sentence.    See United States v. Ruiz-

Huertas, 792 F.3d 223, 227 (1st Cir. 2015); United States v.

Ocasio-Cancel, 727 F.3d 85, 91 (1st Cir. 2013). And in all events,

the sentencing court's rationale sometimes can be deduced by

comparing the parties' arguments at sentencing with the court's

actions.    See United States v. Rivera-Clemente, ___ F.3d ___, ___

(1st Cir. 2016) [No. 13-2275, slip op. at 5].

            Here (as noted above), the district court succinctly

summarized its reasons for imposing a 151-month sentence.       The

court relied principally on the seriousness of the offense.     See

18 U.S.C. § 3553(a)(2)(A).    Though the court made a conservative


                                - 5 -
drug-quantity estimate, see Sepúlveda-Hernández, 752 F.3d at 35-

36, it found that the sale of crack cocaine alongside the sale of

marijuana exacerbated the seriousness of the appellant's criminal

conduct.     The sprawling nature of the enterprise and the large

number of participants in the drug ring compounded the gravity of

the crimes.       See 18 U.S.C. § 3553(a)(2).

             What is more, the court acknowledged the presence of

some   mitigating     factors.     It   counterbalanced    those   factors,

however,     by    acknowledging   —    at   various   points   during   the

disposition hearing — the deleterious impact of the appellant's

criminal conduct on the community, the appellant's victimization

of others, and the protracted duration (from at least 2002 to 2008)

of the illicit activities.

             We have said before — and today reaffirm — that "[w]here

the record permits a reviewing court to identify both a discrete

aspect of an offender's conduct and a connection between that

behavior and the aims of sentencing, the sentence is sufficiently

explained to pass muster under section 3553(c)."          United States v.

Fernández-Cabrera, 625 F.3d 48, 54 (1st Cir. 2010).             We add that

an adequate explanation need not be an elaborate explanation.

Here, we find adequate the district court's succinct explanation

of why it imposed a top-of-the-range sentence.              It follows, a

fortiori, that there was no error in this respect, plain or

otherwise.


                                   - 6 -
           To be sure, Congress also has ordained that if the spread

in a particular guideline range exceeds 24 months, the sentencing

court   must   state   "the   reason   for   imposing   a   sentence    at   a

particular point within the range."          18 U.S.C. § 3553(c)(1).     The

spread here is 30 months, so this provision applies.               In this

instance, however, the court's explanation allows us to infer why

the court selected a sentence at the high end of the GSR.                 See

Rivera-Clemente, ___ F.3d at ___ [slip op. at 5].              Manifestly,

there was no plain error.

           The appellant's next plaint is that the district court

ignored the parsimony principle.       This plaint generally calls into

question the substantive reasonableness of the sentence, which

"depends largely on whether the sentence imposed represents a

defensible result supported by a plausible rationale."                 United

States v. Denson, 689 F.3d 21, 27 (1st Cir. 2012).            Whatever the

standard of review,3 this claim of error lacks force.

           The parsimony principle requires a sentencing court to

"impose a sentence sufficient, but not greater than necessary to

comply with" various enumerated purposes, see 18 U.S.C. § 3553(a),




    3 If this claim of error is viewed as a specie of a claim of
substantive unreasonableness, the standard of review is uncertain.
See Ruiz-Huertas, 792 F.3d at 228 & n.4 (noting uncertainty about
whether a claim that a sentence is substantively unreasonable must
be preserved below). Here, however, we need not probe the point
more deeply: even under de novo review, the claim of error
founders.


                                  - 7 -
including recognition of the seriousness of the offense, respect

for the law, just punishment, deterrence, protection of the public,

and rehabilitation, see id. § 3553(a)(2). That principle, however,

recognizes that sentencing is more an art than a science: there is

not a single reasonable sentence for a particular defendant's

commission of a particular crime but, rather, a universe of

reasonable sentences.     See United States v. Clogston, 662 F.3d

588, 592-93 (1st Cir. 2011).    Here, the district court's founded

explanation of its sentencing rationale defeats the appellant's

claim: considering the nature, circumstances, and gravity of the

crimes of conviction and the appellant's central role in those

crimes, the sentence falls within the wide universe of reasonable

sentences.     Put another way, "the sentence imposed represents a

defensible result supported by a plausible rationale."     Denson,

689 F.3d at 27.       So viewed, the parsimony principle was not

flouted.

             Finally, the appellant suggests that his sentence is

infirm because the district court engaged in double counting. This

suggestion prescinds from the notion that the district court

erroneously relied on the appellant's role as a leader of the

criminal enterprise to justify the sentence — even though the court

already had factored the appellant's leadership role into the

sentencing calculus by imposing a four-level enhancement.      See

USSG §3B1.1.


                                - 8 -
            We need not linger long over this off-handed suggestion.

Although double counting may in some iterations raise fairness

concerns, see, e.g., United States v. Maisonet-González, 785 F.3d

757, 764 (1st Cir. 2015), the appellant has not made out a

cognizable claim of double counting.           Rather, the appellant throws

this claim into the mix as a seeming afterthought: he tacks it

onto the end of his brief in a single perfunctory sentence. Courts

are not required to do counsel's work, and we treat this forlorn

attempt to advance a double-counting argument as waived.                    See

United   States     v.   Zannino,     895   F.2d   1,   17   (1st   Cir.   1990)

(reiterating "the settled appellate rule that issues adverted to

in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived").

            We hasten to add that even if this argument was not

waived, it would fail. In the criminal sentencing context, "double

counting is a phenomenon that is less sinister than the name

implies."   United States v. Zapata, 1 F.3d 46, 47 (1st Cir. 1993).

When formulating its overall sentencing rationale, a sentencing

court is not normally foreclosed from considering the same nucleus

of operative facts that grounded an enhancement. See United States

v. Lilly, 13 F.3d 15, 19-20 (1st Cir. 1994).             In the absence of an

express or implied prohibition — and we discern none here — a

district    court   may   rely   on    a    particular   fact   for   multiple

sentencing purposes.       See United States v. Reyes-Rivera, 812 F.3d


                                      - 9 -
79, 88 (1st Cir. 2016); United States v. McCarty, 475 F.3d 39, 46

(1st Cir. 2007).

              So it is here.   Though the sentencing court mentioned

the appellant's leadership role at the disposition hearing, it is

reasonably clear from the record that, in so doing, the court was

considering the facts underlying the appellant's leadership role

as those facts shed light upon sentencing factors made relevant by

18   U.S.C.     §   3553(a).   The   overlap   between   the   sentencing

enhancement under USSG §3B1.1 and the sentencing factors made

relevant by 18 U.S.C. § 3553(a) does not furnish a basis for a

claim of impermissible double counting.         See Maisonet-Gonzalez,

785 F.3d at 764.

III.   CONCLUSION

              We need go no further. For the reasons elucidated above,

the appellant's sentence is



Affirmed.




                                 - 10 -